 
Exhibit 10.2
 
 
AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT
 


This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
(this “Amendment”), dated to be effective as of February 26, 2010 (the
“Effective Date”) is made among CONN FUNDING II, L.P. (the “Issuer”), CONN
APPLIANCES, INC. (“Conn Appliances”), THREE PILLARS FUNDING LLC (f/k/a Three
Pillars Funding Corporation), JPMORGAN CHASE BANK, N.A., PARK AVENUE RECEIVABLES
COMPANY, LLC and SUNTRUST ROBINSON HUMPHREY, INC.  Capitalized terms used and
not otherwise defined in this Amendment are used as defined in that certain Base
Indenture, dated as of September 1, 2002, as amended from time to time, between
the Issuer and the Wells Fargo Bank, National Association (as successor to Wells
Fargo Bank Minnesota, National Association), as Trustee (the “Trustee”) or, if
not defined therein, in that certain Amended and Restated Series 2002-A
Supplement, dated as of September 10, 2007, as amended from time to time,
between the Issuer and the Trustee.
 
Background
 
A.  The parties hereto have entered into the Second Amended and Restated Note
Purchase Agreement, dated as of August 14, 2008, among the parties hereto (as
amended from time to time, the “Note Purchase Agreement”) to finance the
purchase of Receivables by the Issuer from Conn Appliances, Inc.
 
B.  The parties hereto wish to amend the Note Purchase Agreement.
 
C.  The parties hereto are willing to agree to such an amendment, all as set out
in this Amendment.
 
Agreement
 
1.  Amendments to the Note Purchase Agreement.  The Note Purchase Agreement is
hereby amended as follows:
 
(a)
Section 7.6(a) of the Note Purchase Agreement is hereby amended by replacing the
words (i) “March 12, 2010” in each and every place where such words appear in
that Section with the words “April 12, 2010” and (ii) “February 28, 2010” in
each and every place where such words appears in that Section with the words
“March 31, 2010.”

 
(b)
Section 7.6(c) of the Note Purchase Agreement is hereby amended and restated in
its entirety as follows:

 
 

--------------------------------------------------------------------------------


 
 
The Issuer hereby agrees that it shall, and shall cause the Seller, the
Servicer, Wells Fargo Bank, National Association (f/k/a Wells Fargo Bank
Minnesota, National Association), as back-up servicer (the “Back-Up
Servicer”)  and the Trustee, and shall obtain all other consents necessary to,
enter into amendments to one or more Transaction Documents (including, without
limitation, the Note Purchase Agreement, the Series Supplement and, if
necessary, the Back-Up Servicing Agreement) and letter agreements (each such
amendment and letter agreement, a “Restructuring Amendment”, and collectively,
the “Restructuring Amendments”) on or prior to March 12, 2010, which shall
provide for, among other things, (i) the payment to or the agreement to pay to
the Administrator and the Funding Agent (or their designees) of structuring and
other fees by the Seller, as determined by the Administrator and the Funding
Agent, (ii) a reduction in each of the Commitment and the tenor of the Notes and
an increase in the interest rate applicable to the Notes, each as required by
the Administrator and the Funding Agent, (iii) the addition or modification of
financial covenants, (iv) the procurement of a rating on the Notes at the
request of the Administrator or the Funding Agent, (v) the addition of certain
independent manager covenants, (vi) reports to be delivered by the Servicer
regarding Obligor address verification and the expected effect of reducing or
eliminating in-store payments by Obligors and (vii) such other terms as the
Administrator or the Funding Agent shall request, in each case in form and
substance satisfactory to the Administrator and the Funding Agent (it being
understood and agreed that none of the Administrator, the Funding Agent, the
Conduit Purchaser, the Committed Purchaser, Three Pillars nor any Noteholder
shall have any obligation whatsoever to enter into any Restructuring
Amendment).  For the avoidance of doubt, each of the parties hereto hereby
acknowledges and agrees that any failure by any party to execute (or, if
required, consent to) the Restructuring Amendments, in form and substance
satisfactory to the Administrator and the Funding Agent or any failure of such
Restructuring Amendments to become effective on or prior to March 12, 2010 shall
constitute a “Series 2002-A Payout Event” as set forth in Section 9(a)(ii) of
the Series Supplement.

 
2.  Representations and Warranties; No Default.
 
(a)           Each of the Issuer and Conn Appliances, as Seller and as Servicer,
hereby represents and warrants as of the effectiveness of this Amendment that:
 
(i)           as of the Effective Date and as of the date of this Amendment is
executed, no event or condition has occurred and is continuing which would
constitute a Event of Default, Pay Out Event, Servicer Default or Block Event;
and


(ii)           its representations and warranties set forth in the Note Purchase
Agreement (as amended hereby) and the other Transaction Documents are true and
correct as of the Effective Date and as of the date this Amendment is executed,
as though made on and as of such date (except to the extent such representations
and warranties relate solely to an earlier date and then as of such earlier
date), and such representations and warranties shall continue to be true and
correct (to such extent) after giving effect to the transactions contemplated
hereby.


(b)           The Administrator, on behalf of Three Pillars, and the Funding
Agent, on behalf of PARCO and the Committed Purchaser, hereby represent and
warrant that together that they own 100% of the Notes.
 
 
2

--------------------------------------------------------------------------------


 
3.  Effectiveness; Binding Effect; Ratification.
 
(a)           This Amendment shall become effective as of the Effective Date and
binding on the parties hereto and their respective successors and assigns upon
receipt by the Administrator and the Funding Agent of (i) executed counterparts
hereof from each of the parties hereto and (ii) the fees and reasonable expenses
of the Administrator and the Funding Agent (including fees of counsel) incurred
in connection with the negotiation, execution and delivery of this Amendment.
 
(b)           On and after the execution and delivery hereof, this Amendment
shall be a part of the Note Purchase Agreement as of the Effective Date and each
reference in the Note Purchase Agreement to “this Note Purchase Agreement” or
“hereof”, “hereunder” or words of like import, and each reference in any other
Transaction Document to the Note Purchase Agreement shall mean and be a
reference to such Note Purchase Agreement as amended hereby.
 
(c)           Except as expressly amended hereby, the Note Purchase Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.
 
4.  Miscellaneous. i) THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.  EACH OF THE PARTIES TO THIS
AMENDMENT AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING
JURISDICTION TO REVIEW THE JUDGMENTS THEREOF.  EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.
 
(b)           All reasonable costs and expenses incurred by the Conduit
Purchasers, the Administrator, the Funding Agent and the Committed Purchaser in
connection with this Amendment (including reasonable attorneys’ costs) shall be
paid by the Issuer.
 
(c)           Headings used herein are for convenience of reference only and
shall not affect the meaning of this Amendment.
 
(d)           This Amendment may be executed in any number of counterparts, and
by the parties hereto on separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.
 
(e)           In case any provision in this Amendment shall be held by a court
of competent jurisdiction to be invalid, illegal or unenforceable, this
Amendment shall be and shall be deemed to be void ab initio and unenforceable in
its entirety.
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized this 5th day of March, 2010.
 
CONN FUNDING II, L.P., as Issuer
 
By:  Conn Funding II GP, L.L.C., its general partner
 


 
  By:                   /s/ David R.
Atnip                                           
 
Name:
David R. Atnip

 
Title:
Treasurer

 
 
 
 
CONN APPLIANCES, INC.
 


 
             By:                   /s/ Michael J.
Poppe                                                                
 
Name:
Michael J. Poppe

 
Title:
Chief Financial Officer

 
 
S-1

--------------------------------------------------------------------------------


 
 
THREE PILLARS FUNDING LLC,
as a Conduit Purchaser




By:           /s/ Doris J.
Hearn                                                      
 
Name: Doris J. Hearn

 
Title: Vice President 

 


 
 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Administrator
 
 
By:           /s/ Joseph R.
Franke                                                                
 
Name: Joseph R. Franke

 
Title: Director

 
 
S-2

--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A., as Committed
Purchaser and Funding Agent


By:  /s/ Scott
Cornelis                                                                           
Name Scott Cornelis
Title Vice President












PARK AVENUE RECEIVABLES COMPANY LLC,
as a Conduit Purchaser


By: JPMorgan Chase Bank, N.A.,
its attorney-in-fact




By:  /s/ Scott Cornelis
Name Scott Cornelis
Title Vice President
 
 
 
S-3

--------------------------------------------------------------------------------

 